— In a proceeding pursuant to CPLR article 78 to review a determination dated February 18, 1982, denying him release on parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), dated November 29, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The proceeding was properly dismissed because it was brought more than four months after the determination challenged therein became final and binding (see, CPLR 217). Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.